ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
EMTA Insaat A.S.                            )      ASBCA No. 59056
                                            )
Under Contract No. FA5685-12-C-0014         )

APPEARANCE FOR THE APPELLANT:                      Mr. Mehmet Buyuksural

APPEARANCES FOR THE GOVERNMENT:                    Col Robert J. Preston II, USAF
                                                    Acting Air Force Chief Trial Attorney
                                                   Capt Eric J. Singley, USAF
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The government claim has been withdrawn. Accordingly, the captioned appeal is
dismissed from the Board's docket with prejudice.

      Dated: 29 April 2014


                                                                                    •
                                                Administrativ
                                                Armed Servic     oard
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59056, Appeal ofEMTA Insaat A.S.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals